Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Newly submitted claims 21-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The examined claims included thin-film transistors including a single channel. The new claims include a multichannel thin-film transistor with a plurality of channels.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. The examiner notes that these features were included in non-elected claims 16-20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: Claims 21-25 are cancelled.  This application is in condition for allowance except for the presence of claims 21-25 directed to a species, non-elected without traverse.  Accordingly, claims 21-25 have been cancelled. 

STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Alzate Vinasco (previously cited) which teaches an analogous device including (see figure 1b) a semiconductor structure device, comprising a metal layer 121 in a first interlayer dielectric (lower part of 125, below 131) that is above a semiconductor device 101 (see [0045]); an embedded memory device 120 on the metal layer with a first metal contact 111 is surrounded by a second interlayer dielectric 127.
Alzate Vinasco does not specifically disclose or suggest the element/step of “a thin film transistor directly on the first metal contact is surrounded by a third interlayer dielectric that is over a portion of the embedded memory device and a portion of the first interlayer dielectric, wherein a first portion of a channel of the thin film transistor covered a gate structure, and wherein the channel is a layer of indium tin oxide”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Alzate Vinasco does not specifically disclose or suggest the element/step of “a semiconductor structure, comprising: a metal layer in a first interlayer dielectric that is above a semiconductor device; a thin-film transistor surrounded by a second interlayer dielectric is over the metal layer and over a portion of the first interlayer dielectric, wherein a channel of the thin-film transistor composed of indium tin oxide, wherein the thin film transistor is in one of a middle of line (MOL) wiring layer or a backend of line (BEOL) wiring layer; the channel of the thin film transistor is over the metal layer and a portion of the first interlayer dielectric; a gate structure surrounded by a metal contact is over a portion of the channel of the thin- film transistor; and an embedded memory device over the metal contact surrounded by a third interlayer dielectric, wherein the embedded memory device is in one of a middle of line (MOL) wiring layer or a backend of line (BEOL) wiring layer
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/